DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  claim 3 does not end with a period (.) to finish the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, 11-12, 15, 18-19 and 21 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Fick et al (US 2018/0247192 A1).


Regarding claim 1. 
 method of performing multiply-accumulate operations in a neural network (see introduction right column last paragraph, “a design that process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory.”, also see page 3, right column last paragraph, “Using ReRAM for neural computation can improve the execution time and power efficiency significantly because an ReRAM crossbar array can represent a connection matrix efficiently and implement the matrix-vector multiplication function in an analog manner”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures”), comprising: in a plurality of networks of non-volatile memory elements arranged in tiled columns (see figure 3C: “ReRam”, where ReRam is non-volatile memory connected to “FF subarray” is connecting to “memory model” and “comp. Mode”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”): 
digitally modulating an equivalent conductance of individual networks among the plurality of networks to map the equivalent conductance of each individual network to a single weight within the neural network (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”), 
a first partial selection of weights within the neural network being mapped into the equivalent conductances of the networks in the tiled columns (see figure 3(d), step 1, also page 4, right column, last paragraph, “When the FF subarrays switch from memory mode to computation mode, if they store some data, the data should be migrated to some allocated space first”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”) to enable the computation of multiply-and-accumulate operations by …signal computation (see figure 3(d), step 3, also page 4 last paragraph which goes into page 5, “The computation mode works as follows. First, the synaptic weights are written to the corresponding crossbar arrays in the FF subarrays. Second, the peripheral circuits are configured for computation functionality after receiving the commands from the controller. Third, the FF subarrays execute the mapped NNs. When the FF subarrays are about to switch back to memory mode, the wrap-up step reconfigures the peripheral circuits for memory functionality”, also page 6 section 3.3 “Figure 4(E) illustrates the controller that decodes instruction and provide control signals for all the peripheral circuits in the FF subarray”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”); 
updating the mappings to select a second partial selection of weights to compute additional multiply-and-accumulate operations (see page 6, left columns section 3.3, “programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer”, i.e. the rReRam crossbar cells is successfully loaded/updated with the synaptic weights one layer by layer basis which corresponds to updating weights to compute operations); 
and repeating the mapping and computation operations until computations for the neural network are completed (see introduction, right column, last paragraph, ”, also see figure 2, “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, also see page 4, “the neural networks in Figure 2 (a). The input data ai is represented by analog input voltages on the word lines. The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see page 10, “They can either perform computation to accelerate neural network applications or serve as memory to provide a larger working memory space (hence we call it morphable PIM structure)”).
Chi does not specifically teach the computation of multiply-and-accumulate operations by mixed-signal computation. 
Fick teaches the computation of multiply-and-accumulate operations (see ¶ 53, “digital signal processing for neural network models, multiply-accumulate operations may also be performed in which a product of two numbers is computed and the product then added to an accumulator. Thus, when neural network models are implemented using only or primarily digital circuitry, the resulting digital circuitry consumes large amounts of energy performing the calculations and storing weight coefficients for neurons and resultant products of the many multiply-accumulate operations”) by mixed-signal computation (see ¶ 59, “an integrated circuit 100 for implementing mixed-signal computing for computationally-intensive programs and/or applications includes an input circuit 110”).


Regarding claim 2. 
Chi and Fick teach the method of claim 1, 
Chi further teaches where the selection of weights are binary weights in conductances (see figure 1 in page 3, wherein the electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit, also see page 2, under ReRam Basics, second paragraph, “40 binary metal oxide materials have demonstrated resistive behavior under electrical field.”).

Regarding claim 5. 
Chi and Fick teach the method of claim 1, 
further comprising implementing the multiply-and- accumulate computation in an analog mixed mode domain (see page 4, left column second paragraph, “the matrix-vector multiplication is analog computation with current. Therefore, the inputs require digital-to-analog converters (DACs) and the outputs need analog-to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights”).

Regarding claim 8. 
Chi and Fick teach the method of claim 1, 
Chi further teaches further comprising multiplexing the outputs of the respective tiled columns via an analog-to-digital converter (see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry”, also see page 5 right column second paragraph, “instead of adding the dedicated DACs and ADCs, the write drivers and SAs are slightly modified to serve the ADC and DAC functions as well.”).

Regarding claim 9. 
Chi and Fick teach the method of claim 1, 
Chi further teaches where a neuron is composed of a plurality of tiled columns (see page 3, figure 1 and section 2.3 Using ReRAM for Neural Computation, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”).

Regarding claim 11.
 an architecture for performing multiply-accumulate computation in a neural network (see introduction right column last paragraph, “a design that process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory.”, also see page 3, right column last paragraph, “Using ReRAM for neural computation can improve the execution time and power efficiency significantly because an ReRAM crossbar array can represent a connection matrix efficiently and implement the matrix-vector multiplication function in an analog manner”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”), comprising: 
a plurality of networks of non-volatile memory elements arranged in tiled columns (see figure 3C: “ReRam” where “FF subarray” is connecting to “memory model” and “comp. Mode”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”); 
logic that digitally modulates the equivalent conductance of individual networks among the plurality of networks to map the equivalent conductance of each individual network to a single weight within the neural network (see page 4, left column first paragraph, “The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see figure 1b “HRS (logic “0”) to LRS (logic “1”) is a SET operation”), 
a first partial selection of weights within the neural network being mapped into the equivalent conductances of the networks in the tiled columns (see figure 3(d), step 1, also page 4, right column, last paragraph, “When the FF subarrays switch from memory mode to computation mode, if they store some data, the data should be migrated to some allocated space first”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”) to enable the computation of multiply-and-accumulate operations by …signal computation (see figure 3(d), step 3, also page 4 last paragraph which goes into page 5, “The computation mode works as follows. First, the synaptic weights are written to the corresponding crossbar arrays in the FF subarrays. Second, the peripheral circuits are configured for computation functionality after receiving the commands from the controller. Third, the FF subarrays execute the mapped NNs. When the FF subarrays are about to switch back to memory mode, the wrap-up step reconfigures the peripheral circuits for memory functionality”, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, the computation itself takes a very short time.”); 
and logic that updates the mappings to select a second partial selection of weights to compute additional multiply-and-accumulate operations (see page 6, left columns section 3.3, “programming synaptic weights, computation, or memory, as well as the selection of the input source for computation, either from the Buffer subarray or from the output of the previous layer”, i.e. the rReRam crossbar cells is successfully loaded/updated with the synaptic weights one layer by layer basis which corresponds to updating weights to compute operations, also in page 6 first paragraph, “the massive parallelism of the multiply-addition operations provided by ReRAM crossbar structures, ”) and repeats the mapping and computation operations until computations for the neural network are completed (see introduction, right column, last paragraph, “process in ReRAM-based main memory, which accelerates neural network (NN) and approximate computing applications by exploiting the same set of ReRAM cells as both computation elements and memory”, also see figure 2, “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, also see page 4, “the neural networks in Figure 2 (a). The input data ai is represented by analog input voltages on the word lines. The synaptic weights wi,j are programmed into the cell conductances in the crossbar array. Then the current flowing to the end of each bit line is viewed as the result of the matrix-vector multiplication”, also see page 10, “They can either perform computation to accelerate neural network applications or serve as memory to provide a larger working memory space (hence we call it morphable PIM structure)”).
Chi does not specifically teach the computation of multiply-and-accumulate operations by mixed-signal computation. 
Fick teaches the computation of multiply-and-accumulate operations (see ¶ 53, “digital signal processing for neural network models, multiply-accumulate operations may also be performed in which a product of two numbers is computed and the product then added to an accumulator. Thus, when neural network models are implemented using only or primarily digital circuitry, the resulting digital circuitry consumes large amounts of energy performing the calculations and storing weight coefficients for neurons and resultant products of the many multiply-accumulate operations”) by mixed-signal computation (see ¶ 59, “an integrated circuit 100 for implementing mixed-signal ).
Both Chi and Fick pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi and Fick to modify the teaching of Chi to use multiply-and-accumulate operations by mixed signal computation. The motivation for doing so would be because “computing weighted sum computations of a neural network model or the like tend to be large to accommodate a great amount of digital memory circuitry needed for storing the hundreds of thousands of weights required for the neural network model. Due to the large size of the circuitry, more energy is required to enable the compute power of the many traditional computers and circuits” which therefore “reduces latency, and that have necessary compute power to make predictions or inferences, in real-time or substantially real-time, while also being energy efficient” (See Fick e.g. ¶¶ 7 and 10).

Regarding claim 12. 
Chi and Fick teaches the architecture of claim 11, 
Chi further teach further comprising a plurality of transistors and resistors operable to select the plurality of weights as binary weights in conductances (see figure 1 in page 3, wherein the electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit, also see page 2, under ReRam Basics, second paragraph, “40 binary metal oxide materials have demonstrated resistive behavior under electrical field.”).

Chi and Fick teaches the architecture of claim 11, 
Chi further teach where the multiply-accumulate is implemented in an analog mixed mode domain (see page 4, left column second paragraph, “the matrix-vector multiplication is analog computation with current. Therefore, the inputs require digital-to-analog converters (DACs) and the outputs need analog-to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights”).

Regarding claim 18. 
Chi and Fick teaches the architecture of claim 11, 
Chi further teach further comprising an analog-to-digital converter operable to multiplex the outputs of the respective columns (see page 4, left column second paragraph, “the matrix-vector multiplication is analog computation with current. Therefore, the inputs require digital-to-analog converters (DACs) and the outputs need analog-to-digital converters (ADCs). Second, the conductances of ReRAM cells can only represent either positive or negative synaptic weights”, also see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry”, also see page 5 right column second paragraph, “instead of adding the dedicated DACs and ADCs, the write drivers and SAs are slightly modified to serve the ADC and DAC functions as well.”).

Regarding claim 19. 
Chi and Fick teaches the architecture of claim 11, 
where a neuron is composed of the plurality of tiled columns (see page 3, figure 1 and section 2.3 Using ReRAM for Neural Computation, see figure 4, “(b) column multiplexer with analog subtraction and sigmoid circuitry;”).

Regarding claim 21. 
Chi and Fick teaches the architecture of claim 11, 
Chi further teach where the neural network is of a size to be mapped entirely to the plurality of networks of non-volatile memory elements (see page 5, “the FF subarrays execute the mapped NNs”, also see figure 2 “(a) An artificial neural network with one input layer and one output layer; (b) using an ReRAM crossbar array for neural computation”, where ReRam is non-volatile memory).

Claims 3-4, 6-7, 13-14 and 16-17 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Fick et al (US 2018/0247192 A1) in further view of Akin et al. (US 2019/0042915 A1)

Regarding claim 3. 
Chi and Fick teach the method of claim 1, 
Chi further teaches further comprising performing the multiply-and- accumulate computation in the neural network using the non-volatile memory elements, (see figure 3, (c) the proposed process in ReRAM-based main memory design, comp. mode stores weight from the FF subarray, also see page 4, “The FF subarrays have both computation and data storage capabilities, and they can work in two modes. In memory mode, the FF subarrays serve as conventional memory. In computation mode, the FF subarrays can execute NNs”), 
Chi further teach “one of the most critical performances and energy bottlenecks in various computer systems ranging from cloud servers to end-user devices. For example, data transfer between CPUs and off-chip memory consumes two orders of magnitude more energy than a floating point operation” in the introduction, but Chi and Fick do not specifically teach storing the weights external to the non-volatile memory elements.
Akin teaches storing the weights external to the non-volatile memory elements (see ¶ 67, “the weights for the different synapses are not created by the generator function. Thus, they are stored in the external memory 470. To simplify and speed the retrieval, the weights are stored contiguously in the external memory 470, permitting batch retrieval as well as a straightforward correlation to the current synapse”).
Chi, Fick and Akin pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Chi, Fick and Akin to modify the teaching of Chi and Fick to store the weights external to the non-volatile memory elements. The motivation for doing so would be because “to simplify and speed the retrieval, the weights are stored contiguously in the external memory, permitting batch retrieval as well as a straightforward correlation to the current synapse” (See Akin e.g. ¶ 67).

Regarding claim 4. 

Chi further teaches where non-volatile memory resistance is operable to singularly perform the multiply-and-accumulate computations (abstract,” we propose a novel PIM system, utilizing metal-oxide resistive random access memory (ReRAM) as main memory and also for computation”, also see page 2, under section 2.1 ReRam Basics, “Resistive random access memory, known as ReRAM or RRAM, is a type of non-volatile memory that stores information by changing the cell resistances.”, also see page 6, 4.2.1 NN mapping optimization, “Small-Scale NN. When an NN can be mapped to a single mat”).

Regarding claim 6. 
Chi and Fick teach the method of claim 1, 
Chi and Fick do not teach further comprising streaming the weights from an external memory. 
Akin teach further comprising streaming the weights from an external memory (see ¶ 92, “weights corresponding to the SLH are sequentially streamed from the memory sequentially. Thus, weight and neuron ID pairs sent out to procedurally complete an element of the outgoing spike message”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 6.

Regarding claim 7. 
Chi and Fick teach the method of claim 6, 
where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory.
Akin teach where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory (NOTE: only one of the two memories is needed for this claim, therefore see figure 16, element 160 memory, also ¶ 159, “The memory 1640 may be, for example, dynamic random access memory (DRAM), phase change memory (PCM), or a combination of the two”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 7.

Regarding claim 13. 
Chi and Fick teaches the architecture of claim 11, 
Chi and Fick do not teach where the weights are stored external to the non- volatile memory elements.
Akin teach where the weights are stored external to the non- volatile memory elements (see ¶ 67, “the weights for the different synapses are not created by the generator function. Thus, they are stored in the external memory 470. To simplify and speed the retrieval, the weights are stored contiguously in the external memory 470, permitting batch retrieval as well as a straightforward correlation to the current synapse”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 13.

Regarding claim 14. 

Chi further teach where non-volatile memory resistance is operable to singularly perform computations (abstract,” we propose a novel PIM system, utilizing metal-oxide resistive random access memory (ReRAM) as main memory and also for computation”, also see page 2, under section 2.1 ReRam Basics, “Resistive random access memory, known as ReRAM or RRAM, is a type of non-volatile memory that stores information by changing the cell resistances.”, also see page 6, 4.2.1 NN mapping optimization, “Small-Scale NN. When an NN can be mapped to a single mat”).

Regarding claim 16. 
Chi and Fick teaches the architecture of claim 11, 
Chi and Fick do not teach further comprising an external memory disposed off-chip, where the plurality of weights are accessed from the external memory (see ¶ 92, “weights corresponding to the SLH are sequentially streamed from the memory sequentially. Thus, weight and neuron ID pairs sent out to procedurally complete an element of the outgoing spike message”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 16.

Regarding claim 17. 
Chi and Fick teaches the architecture of claim 16, 
Chi and Fick do not teach where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory.
 where the external memory is one of a dynamic random-access memory and a pseudo-static random-access memory (NOTE: only one of the two memories is needed for this claim, therefore see figure 16, element 160 memory, also ¶ 159, “The memory 1640 may be, for example, dynamic random access memory (DRAM), phase change memory (PCM), or a combination of the two”).
The motivation utilized in the combination of claim 3, applies equally as well to claim 17.

Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Chi et al. (“Processing-in-Memory in ReRAM-based Main Memory”) in view of Fick et al (US 2018/0247192 A1) in further view of Tran et al. (US 2020/0242461 A1)

Regarding claim 10. 
Chi and Fick teach the method of claim 1, 
Chi and Fick do not teach where the multiply-accumulate operation is performed using correlated electron random-access memory (CeRAM) . 
Tran teaches where the multiply-accumulate operation is performed using correlated electron random-access memory (CeRAM) (see ¶ 87, “The methods and means described herein may apply to other non-volatile memory technologies such … CeRAM (correlated electron ram)”).
Chi, Fick and Tran pertain to the problem of computing weighted sum computation, thus being analogous. It would have been obvious to one skilled in the art before the the cell storage is analog or at the very least can store one of many discrete values, which allows for very precise and individual tuning of all the cells in the memory array, and which makes the memory array ideal for storing and making fine tuning adjustments to the synapsis weights of the neural network.” (See Tran e.g. ¶ 86).

Regarding claim 20. 
Chi and Fick teaches the architecture of claim 11, 
Chi and Fick do not teach further comprising a correlated electron random- access memory (CeRAM) operable to perform the multiply-accumulate operation.
Tran teaches further comprising a correlated electron random- access memory (CeRAM) operable to perform the multiply-accumulate operation (see ¶ 87, “The methods and means described herein may apply to other non-volatile memory technologies such … CeRAM (correlated electron ram)”).
The motivation utilized in the combination of claim 10, applies equally as well to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        




/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129